Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 11 and 16
b.	Pending: 1-6, 9-11, 13-14 and 16-18
Claims 7-8, 12, 15 and 19-20 have been cancelled. Independent claim 16 has been amended through Examiner’s amendment.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jimmy Zeszutek on 8/11/2021.
Please replace independent claim 16 as below:
16. A memory device, comprising:
a first region comprising a memory cell selectively coupled to an access line comprising a storage element material and a switch device configured to selectively couple the storage element material to the access line;
a second region comprising a select transistor formed at least partially in a semiconductor material and coupled to the access line; and

a trigger device; and
a select device coupled to the trigger device and configured to selectively couple the access line to a global decode node,
wherein the first region and the third region are physically separate from the second region.

Rejoinder
Applicant’s arguments w.r.t claims 11, 13-14, 16-18 are persuasive and they are in a condition of rejoinder.

Terminal Disclaimer
The terminal disclaimer filed on 7/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10573362 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6, 9-11, 13-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 11 and 16 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“a trigger device physically separate from the semiconductor material and the memory array, and coupled to an access line of the memory array; and a select transistor physically separate from the memory array, and coupled to the trigger device and to the access line, wherein a source/drain region of the select transistor is formed at least partially in the semiconductor material”; for independent claim 1;
“a switch material formed on the storage element material; a second access line formed in contact with the switch material; a conductive material formed at least partially passing though the storage element material, the switch material, and the second access line; a trigger device formed in contact with the conductive material, wherein activation of the trigger device causes the switch material to transition from a non-conductive state to a conductive state; and a select transistor coupled to the second access line, wherein a source/drain region of the select transistor is formed at least partially in a semiconductor material, and wherein the first access line, the switch material, and the storage element  for independent claim 11; and
“a first region comprising a memory cell selectively coupled to an access line comprising a storage element material and a switch device configured to selectively couple the storage element material to the access line; a second region comprising a select transistor formed at least partially in a semiconductor material and coupled to the access line; and a third region, formed on the first region, comprising: a trigger device; and a select device coupled to the trigger device and configured to selectively couple the access line to a global decode node, wherein the first region and the third region are physically separate from the second region”; for independent claim 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/12/2021